ORDER
Mr. Hunting requested the appointment of a pro tempore prosecutor under Section 16 of Article VIII of the Utah Constitution. In its order of January 8, 1997, 930 P.2d 904, the court gave Mr. Hunting an opportunity to file materials in an attempt to persuade the court that the failure or refusal of the Vernal City prosecutor to prosecute constitutes an action outside the legitimate scope of the prosecutor’s discretion. Mr. Hunting did file these materials, and a response was filed by the Vernal City prosecutor.
The court has considered these submissions. It hereby declines to appoint a prosecutor pro tempore. Mr. Hunting has not met his burden of demonstrating that the Vernal City prosecutor has acted outside the legitimate scope of the discretion conferred upon a prosecutor. See State v. Mohi, 901 P.2d 991. In so ruling, the court has not reached a conclusion as to whether, in fact, there may be technical merit to the contentions of Mr. Hunting. The court has only reached a conclusion as to whether the prosecutor abused his or her considerable discretion in deciding not to prosecute.
/s/ Michael D. Zimmerman Michael D. Zimmerman Chief Justice
For The Court